Citation Nr: 9908314	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  93-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1. Whether new and material evidence as been submitted to 
reopen a claim for service connection for residuals of a 
fractured jaw.  

2. Entitlement to service connection for a jaw disorder, 
secondary to loss of teeth.  

3. Entitlement to service connection for pain in the right 
side of the face, secondary to a scar of the right 
parietal region.

4. Entitlement to an increased rating for anxiety, secondary 
to a head trauma, currently evaluated as 30 percent 
disabling.  

5. Entitlement to an increased rating for renal calculus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1991 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased rating for 
the veteran's anxiety disorder and renal calculi.  A 10 
percent rating for renal calculi was granted in a September 
1996 rating decision of the RO.  The veteran has chosen to 
continue his appeal.  Appeal is also taken from an October 
1996 rating decision of the RO that denied an application to 
reopen a claim for service connection for the residuals of a 
jaw fracture, a jaw disorder secondary to loss of teeth, and 
service connection for pain in the right side of the face, 
secondary to a scar of the right parietal region.  

The case was remanded by the Board in December 1994.  

The veteran disagreed with the effective date assigned for 
the 10 percent rating for renal calculi, August 16, 1990.  A 
statement of the case was issued, but the veteran has not 
submitted a substantive appeal.  Hence this issue is not 
properly before the Board.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. § 20.302(b) (1998); Roy v. Brown, 5 Vet. 
App. 554 (1993).

The issue of an increased rating for anxiety, secondary to 
head trauma, will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  Service connection for the residuals of a fractured jaw 
was denied by the RO in an August 1956 rating action.  The 
veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

2.  Since the August 1956 decision denying service connection 
for a fractured jaw, no additional evidence has been 
submitted which could be regarded as being so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  There has been no establishment of an etiologic nexus 
between any currently demonstrated jaw disorder and service-
connected loss of teeth.

4.  There has been no establishment by competent evidence the 
existence of an etiologic nexus between the claimed pain in 
the right side of the face and the veteran's military 
service.

5.  The veteran has occasional renal calculi that are not 
infected and do not require catheter drainage, diet therapy, 
drug therapy, or invasive or non-invasive medical procedures. 


CONCLUSIONS OF LAW

1.  No additional evidence submitted subsequent to the August 
1956 decision of the RO, which denied service connection for 
the residuals of a fractured jaw, has been submitted; thus, 
the claim for service connection for this disability is not 
reopened, and the August 1956 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a jaw disability, 
secondary to loss of teeth.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a disability 
manifested by pain on the right side of the face, secondary 
to a scar of the right parietal region.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  The criteria for a rating in excess of 10 percent for 
renal calculi have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.115b, Code 7510 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

I.  Residuals of a Jaw Fracture

Service connection for the residuals of a jaw fracture was 
previously denied by the RO in an August 1956 rating 
decision.  The veteran did not appeal this determination.  In 
such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

After finding that new and material evidence has been 
presented, it must then be determined whether such evidence 
renders a claim to be plausible.  If a well-grounded claim is 
then presented, an evaluation on the merits, is to be 
undertaken.  Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998)

The veteran contends that he currently has residuals of a jaw 
fracture that he says that he sustained during service.  
However, he has not submitted medical evidence to support 
this contention.  He can testify about an injury, but is 
incompetent to testify about medical causation or facts.   It 
must be emphasized that a claim for service connection must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  As the veteran 
has not submitted new and material evidence upon which the 
claim may be reopened, the August 1956 decision of the RO 
that denied service connection is final and the claim is 
denied.  Winters v. West, 97-2180 (U.S. Vet. App. Feb. 17, 
1999)

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim for service connection 
for residuals of a jaw fracture.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to this claim under 38 U.S.C.A. § 5103(a) (West 1991).


II.  Secondary Service Connection for a Jaw Disorder
 and a Pain in the Right Side of the Face

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such claims, his appeal must 
fail and there is no duty on the VA to assist him in the 
development of his claims because such additional development 
would be futile.  Id.

The veteran contends that service connection should be 
established for a jaw disorder, as secondary to loss of 
teeth; and for a pain in the right side of the face, as 
secondary to a scar of the right parietal region.  Service 
connection is in effect for the residuals of dental trauma of 
teeth numbered 8, 9, and 10.  Service connection is also in 
effect for a scar of the right parietal region.  However, the 
veteran has not submitted medical evidence to support his 
contention of secondary service connection.  

For his claim to be well grounded, the veteran would have to 
submit competent medical evidence of causality between 
incidents of service, or a service connected disability, and 
the disability for which he is claiming service connection.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  As he has not 
submitted such evidence, the claim is not considered to be 
plausible and must be denied.  His personal opinions and 
assertions cannot be afforded probative weight, as there is 
no evidence that the veteran has the medical expertise to 
render opinions about medical causation.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the issues well grounded.  See 
also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


III.  Increased Rating for Renal Calculi

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Ureterolithiasis is rated as hydronephrosis, except for 
recurrent stone formation requiring either diet therapy, drug 
therapy or invasive or non-invasive procedures more than two 
times per year.  38 C.F.R. § 4.115b, Code 7510.  

Hydronephrosis is rated 10 percent disabling with an 
occasional attack of colic that is not infected and does not 
require catheter drainage.  A 20 percent disability rating is 
warranted with frequent attacks of colic that require 
catheter drainage.  38 C.F.R. § 4.115b, Code 7509.  

VA outpatient treatment records show that the veteran was 
seen in March 1988 for a complaint of gross hematuria.  
During a period of hospitalization at a VA facility in April 
1988 for obstructive prostatitis, it was reported that the 
veteran had passed a stone 5 weeks earlier.  

The veteran has submitted records from various private 
physicians from whom he has received treatment over the 
years.  These records do not show that the veteran had 
recurrent stones for which he was placed on drug or diet 
therapy or for which he needed an invasive or non-invasive 
procedure.  In a November 1991 statement, Jose F. Irizarry, 
M.D. indicated that he had been treating the veteran for 
complaints of pain, frequency and dysuria, but stated that 
the last stone passed was in 1988.  The veteran was noted to 
have a left ureteral stone in March 1996.  This was confirmed 
by IVP evaluation, and noted on a treatment report from 
Francis M. Dubocq, M.D., dated in May 1996.  

An examination was conducted by VA in May 1996.  The veteran 
stated that he had passed a stone one day earlier and had 
been suffering from recurrent kidney stone disease for over 
40 years.  It was reported that he had no symptoms at the 
present time.  The pertinent diagnoses were nephrolithiases, 
by history, and renal colic obstruction, by history.  There 
is no indication in the report that the veteran was on drug 
or diet therapy.  

The veteran does have occasional kidney stone formation.  
However, there is no evidence of record that he needs either 
invasive or non-invasive procedures, or diet or drug therapy 
for control of his disability.  Absent this, the disorder is 
rated on the basis of hydronephrosis.  For a 20 percent 
rating, it must be shown that his attacks of colic need to be 
treated with catheter drainage.  This has not been 
demonstrated.  Under these circumstances, the currently 
assigned 10 percent rating is warranted.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for the residuals of a 
fractured jaw.  The claims for service connection for a jaw 
disorder, secondary to loss of teeth, or a disability 
manifested by pain of the face, secondary to a scar of the 
right parietal region are denied.  An increased rating for 
renal calculi is denied.  


REMAND

The remaining issue on appeal is for an increased evaluation 
for an anxiety disorder, secondary to head trauma.  In 1996 
new regulations promulgated by VA for rating 
service-connected mental disorders became effective, but the 
RO has not considered the veteran's disorder in light of the 
revised criteria.  

Where law or regulations change after a claim has been filed 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should apply unless otherwise specified.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see also Dudnick v. 
Brown, 10 Vet. App. 79 (1997) (with respect to the amended 
regulations in question, VA is required to apply the 
amendments to the extent that they are more favorable to the 
claimant than the earlier provisions).  

Consequently, a remand for the purpose of re-rating of the 
veteran's service-connected psychiatric disorder is 
necessary.  Pursuant to the changes in the rating schedule, 
he should also be afforded a comprehensive VA psychiatric 
examination in order to assess the current severity of his 
disability in light on the revised criteria.   See 38 C.F.R. 
§ 3.326 (1997); see also Wilkinson v. Brown, 8 Vet. App. 263, 
272 (1995); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of 
the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran provide a list of those who have 
treated him for his psychiatric disorder 
since 1996, and the RO should obtain all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  If any private treatment is 
reported and the records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The RO should then afford the veteran 
a VA psychiatric examination.  The 
examiner should be provided with a copy 
of this remand and the recently revised 
rating criteria together with the 
veteran's entire claims folder, and 
should be requested to review the 
veteran's medical history prior to 
conducting the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should indicate in 
the report the exact diagnosis or 
diagnoses of the veteran's psychiatric 
disorder, and should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his 
service-connected psychiatric disability.  
The examiner must also discuss the 
effect, if any, of the veteran's service-
connected psychiatric disability on his 
social and industrial adaptability.  The 
examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service-connected 
psychiatric disorder and provide a 
definition of the score assigned and the 
degree of impairment it represents when 
compared with the revised criteria. The 
examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If the 
requested examination does not include 
fully detailed descriptions of pathology 
or adequate responses to the specific 
opinions requested, the report must be 
returned to the physician for corrective 
action.

4.  The RO should then readjudicate the 
veteran's claim for increased rating for 
his anxiety neurosis and any other issue 
which might be inextricably intertwined, 
if applicable.  The RO should consider 
whether either the revised or the old 
version of the rating criteria is more 
favorable to the veteran.  If one or the 
other is more favorable, the RO should so 
state and then apply the more favorable 
version.  If the result is the same under 
either criteria, the RO should apply the 
revised criteria. The RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 
2 Vet.App. 24, 26 (1991).

5.  The veteran is advised that he is 
free to submit additional evidence or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995); and Falzone v. Brown, 
8 Vet. App. 398 (1995).

When these actions are completed, the claim should be 
reviewed by the RO.  Should the decision remain adverse, the 
veteran and his representative should be furnished a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to this Board for further appellate consideration.  
The appellant need take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



- 2 -


- 12 -


